FILED
                            NOT FOR PUBLICATION                              SEP 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DAN GOODRICK,                                    No. 13-35923

               Plaintiff - Appellant,            D.C. No. 1:10-cv-00603-EJL

 v.
                                                 MEMORANDUM*
TEREMA CARLIN; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Idaho state prisoner Dan Goodrick appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging various constitutional

claims arising out of his disciplinary hearing and a strip search. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Goodrick’s

retaliation claims because Goodrick failed to raise a genuine dispute of material

fact as to whether defendants’ decisions to discipline him did not advance

legitimate correctional goals. See Rhodes v. Robinson, 408 F.3d 559, 568 (9th Cir.

2005) (elements of retaliation claim).

      The district court properly granted summary judgment on Goodrick’s due

process claims because Goodrick failed to raise a genuine dispute of material fact

as to whether his placement in administrative segregation following disciplinary

convictions implicated a protected liberty interest. See Sandin v. Conner, 515 U.S.

472, 484, 486 (1995) (concluding that “discipline in segregated confinement does

not present the type of atypical, significant deprivation” required to create a liberty

interest); see also Serrano v. Francis, 345 F.3d 1071, 1078 (9th Cir. 2003)

(procedural protections apply to disciplinary proceedings “only when the

disciplinary action implicates a protected liberty interest”).

      The district court properly granted summary judgment on Goodrick’s Fourth

and Eighth Amendment claims arising out of a strip search because Goodrick

failed to raise a genuine dispute of material fact as to whether the search was

unreasonable, or undertaken with deliberate indifference to his health and safety.


                                           2                                      13-35923
See Bell v. Wolfish, 441 U.S. 520, 559 (1979) (factors to be considered when

evaluating whether search was unreasonable under Fourth Amendment); see also

Farmer v. Brennan, 511 U.S. 825, 837 (1994) (concluding that a “prison official

cannot be found liable [under the Eighth Amendment]. . . unless the official knows

of and disregards excessive risk to inmate health or safety”).

      The district court did not abuse its discretion by denying Goodrick’s motion

to strike evidence of his prior convictions because the evidence was relevant and

offered to show defendants’ knowledge. See El Pollo Loco, Inc. v. Hashim, 316

F.3d 1032, 1038 (9th Cir. 2003) (setting forth standard of review); see also Fed. R.

Evid. 404(b)(2) (prior conviction evidence may be admissible to show knowledge).

      The district court did not abuse its discretion by denying Goodrick’s motions

for appointment of counsel because Goodrick did not demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and requirements for appointment of counsel).

      The district court did not abuse its discretion by denying Goodrick’s motion

to compel because Goodrick failed to establish actual and substantial prejudice.

See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (setting forth standard of

review and requiring a showing of “actual and substantial prejudice” resulting from

the denial of discovery (citation and internal quotation marks omitted)).


                                          3                                    13-35923
      We reject as unsupported by the record Goodrick’s argument that the district

court failed to consider his exhibits or to make them part of the record.

      We do not consider arguments and allegations raised for the first time on

appeal or in the reply brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009) (per curiam).

      AFFIRMED.




                                          4                                   13-35923